Case 1:19-cv-24648-FAM Document 17 Entered on FLSD Docket 02/26/2021 Page 1 of 1



                                  UNITED STATES DISTRJCT COURT FOR THE
                                      SOUTHERN DISTRJCT OF FLORJDA
                                              Miami Division

                                      Case Number: 19-24648-CIV-MORENO

    Juana Pinero,

                     Plaintiff,
    vs.

    Andrew Saul, Commissioner of Social Security
    Administration,

                     Defendant.
  --------------------'/

    ORDER ADOPTING MAGISTRATE JUDGE LOUIS'S REPORT AND RECOMMENDATION

           THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate Judge,

  • for a Report and Recommendation on Plaintiffs Motion for Summary Judgment and Defendant's Motion

   ~or Summary Judgment, filed on July 31, 2020 and August 31, 2020, respectively. The Magistrate Judge

   filed a Report and Recommendation (D.E. 16) on January 19, 2021. The Court has reviewed the entire

   file and record. The Court notes that no objections have been filed and the time for doing so has now passed.

   The Court has made a de nova review of the issues, and being otherwise fully advised in the premises, it is

           ADJUDGED that United States Magistrate Judge Lauren F. Louis's Report and Recommendation

   is AFFIRMED and ADOPTED. Accordingly, it is

           ADJUDGED that Plaintiffs Motion for Summary Judgment and Defendant's Motion for Summary

   Judgment is AFFIRMED, the Plaintiffs Motion is DENIED, and Defendant's Motion is GRANTED

           DONE AND ORDERED in Chambers at M i a m ~ e b r u a r y 2021.

                                  .                  FEDE      . MORENO
                                                     UNITED STATES DISTRJCT JUDGE

   Copies furnished to:

   United States Magistrate Judge Lauren F. Louis

   Counsel of Record
